Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF CATHAY GENERAL BANCORP (a Delaware corporation) TABLE OF CONTENTS Page ARTICLE I OFFICES SECTION 1. Registered Office 1 SECTION 2. Other Offices 1 ARTICLE II MEETINGS OF STOCKHOLDERS SECTION 1. Place of Meetings 1 SECTION 2. Annual Meeting 1 SECTION 3. Business To Be Conducted At Meetings 1 SECTION 4. Stockholders List 2 SECTION 5. Special Meetings 2 SECTION 6. Notice of Meetings 2 SECTION 7. Quorum and Adjournment 3 SECTION 8. Voting 3 SECTION 9. Proxies 4 SECTION 10. Action by Written Consent 5 SECTION 11. Judges of Election 5 SECTION 12. Conduct of Meetings 5 ARTICLE III DIRECTORS SECTION 1. Powers 6 SECTION 2. Number and Qualifications 6 SECTION 3. Election, Term and Nominations 6 SECTION 4. Newly Created Directorships and Vacancies 7 SECTION 5. Resignation and Removal 8 SECTION 6. Regular Meetings 8 SECTION 7. Special Meetings 8 SECTION 8. Notice 8 SECTION 9. Quorum 8 SECTION 10. Fees 9 SECTION 11. Action Without Meetings 9 SECTION 12. Meetings by Telephonic Communication 9 i ARTICLE IV COMMITTEES SECTION 1. Appointment 9 SECTION 2. Powers 9 SECTION 3. Proceedings 10 SECTION 4. Fees 10 SECTION 5. Office of the President/CEO 10 ARTICLE V OFFICERS SECTION 1. Appointment and Compensation 10 SECTION 2. Removal and Resignation 10 SECTION 3. The Chairman of the Board 10 SECTION 4. The Executive Vice Chairman/Chief Operating Officer 11 SECTION 5. The President 11 SECTION 6. The Vice President 11 SECTION 7. The Secretary 11 SECTION 8. The Assistant Secretary 12 SECTION 9. The Treasurer 12 SECTION 10. The Assistant Treasurer 12 ARTICLE VI SHARES OF STOCK SECTION 1. Form of Certificate 12 SECTION 2. Transfer Agents and Registrars 12 SECTION 3. Transfers of Stock 13 SECTION 4. Lost, Stolen or Destroyed Certificates 13 SECTION 5. Uncertificated Shares 13 SECTION 6. Registered Stockholders 13 ARTICLE VII RECORD DATES ARTICLE VIII GENERAL PROVISIONS SECTION 1. Seal 14 SECTION 2. Fiscal Year 14 SECTION 3. Manner of Notice 14 SECTION 4. Waiver of Notice 14 ii SECTION 5. Voting of Shares in Other Corporations 15 SECTION 6. Dividends 15 SECTION 7. Reserves 15 ARTICLE IX INDEMNIFICATION SECTION 1. Actions, Suits or Proceedings Other than by or in the Right of the Corporation 15 SECTION 2. Actions or Suits by or in the Right of the Corporation 15 SECTION 3. Indemnification for Costs, Charges and Expenses of Successful Party 16 SECTION 4. Determination of Right to Indemnification 16 SECTION 5. Advance of Costs, Charges and Expenses 16 SECTION 6. Procedure for Indemnification 17 SECTION 7. Other Rights; Continuation of Right to Indemnification 17 SECTION 8. Insurance 17 SECTION 9. Savings Clause 18 SECTION 10. Subsequent Amendment 18 SECTION 11. Subsequent Legislation 18 ARTICLE X AMENDMENTS iii AMENDED AND RESTATED BYLAWS OF CATHAY GENERAL BANCORP (a Delaware corporation) Effective February 20, 2014 ARTICLE I OFFICES SECTION 1. Registered Office . The registered office of the Corporation shall be located at 1209 Orange Street, in the City of Wilmington, County of New Castle, State of Delaware, and the name of the registered agent at such address is The Corporation Trust Company. SECTION 2. Other Offices . The Corporation may also have offices at such other places, either within or without the State of Delaware, as the Board of Directors may from time to time designate or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION 1. Place of Meetings . Meetings of stockholders shall be held at such time and place, within or without the State of Delaware, as may be designated by resolution of the Board of Directors from time to time. SECTION 2. Annual Meeting . An annual meeting of stockholders for the election of Directors and for the transaction of such other business as may properly come before the meeting shall be held at such date and time as may be designated by resolution of the Board of Directors from time to time. SECTION 3. Business To Be Conducted At Meetings . At an annual meeting of stockholders, only such business shall be conducted, and only such proposals shall be acted upon as shall have been brought before the annual meeting (a) by, or at the direction of, a majority of the Board of Directors, or (b) by any stockholder of the Corporation who complies with the notice procedures set forth in this Section. For a proposal to be properly brought before an annual meeting by a stockholder, the stockholder must have given timely notice thereof in writing to the Secretary of the Corporation. To be timely, a stockholder’s notice must be delivered to, or mailed and received at, the principal executive offices of the Corporation not less than 60 days nor more than 90 days prior to the scheduled annual meeting; provided, however, that if less than 70 days’ notice or prior public disclosure of the date of the scheduled annual meeting is given or made, notice by the stockholder, to be timely, must be so delivered or received not later than the close of business on the 10th day following the earlier of the day on which such notice of the date of the scheduled annual meeting was mailed or the day on which such public disclosure was made. A stockholder’s notice to the Secretary shall set forth as to each matter the stockholder proposes to bring before the annual meeting (a) a brief description of the proposal desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (b) the name and address, as they appear on the Corporation’s books or as set forth on the stockholder’s stock certificates, of the stockholder proposing such business and any other stockholders known by such stockholder to be supporting such proposal, (c) the class and number of shares of the Corporation’s stock which are beneficially owned by the stockholder on the date of such stockholder notice and by any other stockholders known by such stockholder to be supporting such proposal on the date of such stockholder notice, and (d)any financial interest of the stockholder in such proposal. A majority of the Board of Directors may reject any stockholder proposal not timely made in accordance with the terms of this Section. If a majority of the Board of Directors determines that the information provided in a stockholder’s notice does not satisfy the informational requirements of this Section in any material respect, the Secretary of the Corporation shall promptly notify such stockholder of the deficiency in the notice. The stockholder shall have an opportunity to cure the deficiency by providing additional information to the Secretary within such period of time, not to exceed five business days from the date such deficiency notice is given to the stockholder, as a majority of the Board of Directors shall reasonably determine. If the deficiency is not cured within such period, or if a majority of the Board of Directors determines that the additional information provided by the stockholder, together with information previously provided, does not satisfy the requirements of this Section in any material respect, then a majority of the Board of Directors may reject such stockholder’s proposal. The Secretary of the Corporation shall notify a stockholder in writing whether his proposal has been made in accordance with the time and information requirements of this Section. Notwithstanding the procedures set forth in this paragraph, if the majority of the Board of Directors does not make a determination as to the compliance of any stockholder proposal with the requirements of this Section, the presiding officer of the annual meeting shall determine and declare at the annual meeting whether the stockholder proposal was made in accordance with the terms of this Section. If the presiding officer determines that a stockholder proposal was not made in accordance with the terms of this Section, he shall so declare at the annual meeting and such proposal shall not be acted upon at the annual meeting. SECTION 4. Stockholders List . The officer who has charge of the stock transfer books of the Corporation shall prepare and make, in the time and manner required by applicable law, a list of stockholders entitled to vote and shall make such list available for such purposes, at such places, at such times and to such persons as required by applicable law. The stock transfer books shall be the only evidence as to the identity of the stockholders entitled to examine the stock transfer books or to vote in person or by proxy at any meeting of stockholders. SECTION 5. Special Meetings . Special meetings of stockholders for any purpose or purposes, unless otherwise prescribed by applicable law or by the Restated Certificate of Incorporation, may be called by the Chairman of the Board, the President, or a majority of the Board of Directors. Special meetings of stockholders may not be called by any other person or persons. The business transacted at any such special meeting of stockholders shall be limited to the purposes set forth in the notice of the meeting. SECTION 6. Notice of Meetings . Written notice of each meeting of stockholders, whether annual or special, stating the place, date and hour of the meeting shall be given to each stockholder entitled to vote at such meeting not less than ten or more than sixty days before the date of the meeting. In the case of a special meeting, such notice shall state the purpose or purposes for which such special meeting is called. 2 SECTION 7. Quorum and Adjournment . The holders of a majority of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at all meetings of stockholders for the transaction of business except as otherwise provided by applicable law or by the Restated Certificate of Incorporation. The stockholders entitled to vote present at a duly called or held meeting at which a quorum is present may continue to do business until adjournment, notwithstanding the withdrawal of enough stockholders entitled to vote to leave less than a quorum then present and represented. Any stockholders’ meeting, annual or special, whether or not a quorum is present or represented, may be adjourned from time to time by the vote of the holders of a majority of the stock entitled to vote thereat, the holders of which are either present in person or represented by proxy, but in the absence of a quorum no other business may be transacted at such meeting. At any adjourned meeting, at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified, except for such business as was duly transacted at any earlier meeting. If an adjournment is for more than thirty days, or if after an adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given as in the case of an original meeting to each stockholder of record entitled to vote at the meeting. SECTION 8. Voting . (a) Unless otherwise provided by applicable law, by the Restated Certificate of Incorporation, or in any resolution or resolutions of the Board of Directors providing for the issuance of a class or series of preferred stock or special stock of the Corporation, each holder of stock having voting power shall be entitled to one vote for each share of such stock held by such stockholder. (b) Except as set forth below, election of directors at all meetings of the stockholders at which directors are to be elected shall be by ballot, and, subject to the rights of the holders of any class or series of preferred stock or special stock of the Corporation to elect directors under specified circumstances, the vote required for election of a director at any meeting at which a quorum is present shall be that the number of votes cast “for” the director’s election exceeds the number of votes cast “against” or “withheld” from that director’s election, with “abstentions” and “broker non-votes” (or other shares of stock of the corporation similarly not entitled to vote on such election) not counted as votes cast either “for,” “against” or “withheld” from that director’s election. Notwithstanding the foregoing, in the event of a “contested election” of directors, directors shall be elected by the vote of a plurality of the votes cast at any meeting for the election of directors at which a quorum is present. For purposes of this Section 8, a “contested election” shall mean any election of directors in which the number of candidates for election as directors exceeds the number of directors to be elected, with the determination thereof being made by the Secretary as of the close of the applicable notice of nomination period set forth in Section 3(b) of Article III of these Bylaws or under applicable law, based on whether one or more notice(s) of nomination were timely filed in accordance with Section 3(b) of Article III of these Bylaws; provided, however, that the determination that an election is a “contested election” shall be determinative only as to the timeliness of a notice of nomination and not otherwise as to its validity. If, prior to the time the Corporation mails its initial proxy statement in connection with such election of directors, one or more notices of nomination are withdrawn such that the number of candidates for election as director no longer exceeds the number of directors to be elected, the election shall not be considered a contested election, but in all other cases, once an election is determined to be a contested election, directors shall be elected by the vote of a plurality of the votes cast. 3 (c) If a nominee for director who is an incumbent director fails to receive the requisite vote in an uncontested election, the director shall promptly tender to the Board of Directors his or her offer to resign from the Board of Directors. The Nomination and Governance Committee of the Board of Directors shall make a recommendation to the Board of Directors as to whether to accept or reject the tendered resignation, or whether other action should be taken. The Board of Directors shall act on the tendered resignation, taking into account the Nomination and Governance Committee’s recommendation, and all factors the Board of Directors deems relevant to the best interests of the Corporation. If the Board of Directors decides to reject the offer to resign, it shall publicly disclose (by a press release, a filing with the Securities and Exchange Commission, or other broadly disseminated means of communication) the rationale behind its decision within 90 days after the date of the certification of the election results. The director who tenders his or her resignation shall not participate in the recommendation of the Nomination and Governance Committee or the decision of the Board of Directors with respect to his or her resignation. If such incumbent director’s resignation is not accepted by the Board of Directors, such director shall continue to serve until the next annual meeting of stockholders and until his or her successor is duly elected and qualified. If a director’s offer to resign is accepted by the Board of Directors pursuant to this Section 8(c), or if a nominee for director is not elected and the nominee is not an incumbent director, then the Board of Directors, in its sole discretion, may fill any resulting vacancy pursuant to the provisions of Section 4 of Article III of these Bylaws or may decrease the size of the Board of Directors pursuant to the provisions of Section 2 of Article III of these Bylaws. (d) All matters other than the election of directors shall, unless otherwise provided by law, the Restated Certificate of Incorporation or these Bylaws be decided by the vote of the holders of shares of stock having a majority of the votes which could be cast by the holders of all shares of stock entitled to vote thereon which are present in person or represented by proxy at the meeting. SECTION 9. Proxies . At each meeting of the stockholders of the Corporation, every stockholder having the right to vote shall be entitled to vote in person or proxy. Any stockholder may authorize another person to act for him by proxy. A proxy must be in writing and executed by the stockholder or his or her duly authorized attorney. In lieu thereof, to the extent permitted by law, a proxy may be transmitted in a telegram, cablegram or other means of electronic transmission provided that the telegram, cablegram or electronic transmission either sets forth or is submitted with information from which it can be determined that the telegram, cablegram or other electronic transmission was authorized by the stockholder. A copy, facsimile transmission or other reliable reproduction of a written or electronically-transmitted proxy authorized by this Section 9 may be substituted for or used in lieu of the original writing or electronic transmission. No proxy authorized by this Section 9 shall be voted or acted upon more than three years from its date, unless the proxy provides for a longer period. No ballot, proxies or vote, nor any revocations thereof or changes thereto shall be accepted after the time set for the closing of the polls pursuant to Section 12 of Article II of these Bylaws. Each proxy shall be delivered to the inspectors of election prior to or at the meeting. The vote for directors shall be by ballot. 4 SECTION 10. Action by Written Consent . The stockholders of the Corporation shall not take action by written consent in lieu of taking such action at an annual or special meeting of stockholders. SECTION 11. Judges of Election . The Corporation shall, in advance of any meeting of stockholders, appoint one or more inspectors of election to act at the meeting and make a written report thereof. The Corporation may designate one or more persons as alternate inspectors to replace any inspector who fails to act. In the event that no inspector so appointed or designated is able to act at a meeting of stockholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting. Each inspector, before entering upon the discharge of his or her duties, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of his ability. The inspector or inspectors so appointed or designated shall (i) ascertain the number of shares of capital stock of the Corporation outstanding and the voting power of each such share, (ii) determine the shares of capital stock of the Corporation represented at the meeting and the validity of proxies and ballots, (iii) count all votes and ballots, (iv) determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors, and (v) certify their determination of the number of shares of capital stock of the Corporation represented at the meeting and such inspectors’ count all votes and ballots. Such certification shall specify such other information as may be required by law. In determining the validity and counting of proxies and ballots cast at any meeting of stockholders of the Corporation, the inspectors may consider such information as if permitted by applicable law. No person who is a candidate for office at an election may serve as an inspector of such election. SECTION 12. Conduct of Meetings . The date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at such meeting by the person presiding over the meeting. The Board of Directors of the Corporation may adopt by resolution such rules or regulations for the conduct of meetings of stockholders as it shall deem appropriate. Except to the extent inconsistent with such rules and regulations as adopted by the Board of Directors, the chair of any meeting of stockholders shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the judgment of such chair, are appropriate for the proper conduct of the meeting. Such rules, regulations or procedures, whether adopted by the Board of Directors or prescribed by the chair of the meeting, may include, without limitation, the following: (1) the establishment of an agenda or order of business for the meeting; (2) rules and procedures for maintaining order at the meeting and the safety of those present; (3) limitations on attendance at or participation in the meeting to stockholders of record of the Corporation, their duly authorized and constituted proxies or such other persons as the chair shall permit; (4) restrictions on entry to the meeting after the time fixed for the commencement thereof; and (5) the limitations on the time allotted to questions or comments by participants. Unless, and to the extent determined by the Board of Directors or the chair of the meeting, meetings of stockholders shall not be required to be held in accordance with rules of parliamentary procedure. 5 ARTICLE III DIRECTORS SECTION 1. Powers . The Board of Directors shall have the power to manage the property, business and affairs of the Corporation, and except as expressly limited by law, the Restated Certificate of Incorporation or these Bylaws, to exercise all of its corporate powers. SECTION 2. Number and Qualifications . The Board of Directors shall consist of 14 members. The number of directors may be changed from time to time by resolution of the Board of Directors, but in no event may the number of directors be fewer than 3 nor greater than 25. Directors need not be stockholders. SECTION 3. Election, Term and Nominations . (a) The Board of Directors shall be classified as set forth in Article FIFTH of the Restated Certificate of Incorporation. The initial Class I, Class II and Class III Directors shall be those persons named as such by the Incorporator. Each Director so named shall serve for the term set forth in Article FIFTH of the Restated Certificate of Incorporation and until his or her successor is duly elected and qualified. (b)
